In an action to recover damages for wrongful death, conscious pain and suffering, property injury and loss of services, plaintiff appeals from a judgment of the Supreme Court, Queens County, entered February 4, 1971, against him, upon the trial court’s dismissal of the complaint at the close of the evidence.. Judgment reversed, on the law, and new trial granted, with costs to abide the event. No questions of fact were presented on this appeal. In examining this record to ascertain whether there is any evidence from which a finding that defendants were negligent may reasonably be inferred (Lubelfeld v. City of New York, 4 N Y 2d 455, 460), we have concluded that a prima facie case was established and thus the ease should have gone to the jury. This conclusion is bolstered by the fact that in a death action a plaintiff is not held to ais high a degree of proof as in a case where an injured plaintiff is able to testify at the trial (Schechter v. Klanfer, 28 N Y 2d 228, 231; Noseworthy v. City of New York, 298 N. Y. 76). Hopkins, Acting P. J., Christ, Brennan and Benjamin, JJ., concur.